 

April 23, 2013

 

 

Mr. James Eliason

3 Karen Drive

Bedford, MA 01730

 

Dear James:

 

The purpose of this letter is to memorialize the terms of your eligibility for
severance with Datawatch Corporation (“the Company”) in the event that you are
involuntarily terminated by the Company or a successor to the Company after a
Change of Control as defined in the March 6, 2013 offer letter (“Offer Letter”),
in either case without Cause (as defined in Paragraph 3) or if you terminate
your employment with the Company for Good Reason (as defined in Paragraph 2).

 

1.         As an at-will employee, either you or the Company may terminate your
employment at any time for any or no reason with or without notice. Neither this
letter nor its terms constitute a contract for continued employment or a
contract for a specific term of employment. Instead, this letter sets forth the
terms of our agreement with respect to your eligibility for severance.

 

2.         In the event that you voluntarily terminate your employment with the
Company at your own election and without Good Reason, you shall be entitled to
no severance. For the purpose of this Agreement, “Good Reason” is defined as (a)
a material diminution in the nature or scope of your responsibilities, duties or
authority; provided, however, that the transfer of certain job responsibilities,
or the assignment to others of your duties and responsibilities while you are
out of work due to a disability or on a leave of absence for any reason, shall
not constitute a material diminution in the nature or scope of the your
responsibilities, duties or authority as set forth in this Section; (b) a
material diminution in your annual salary rate; or (c) a material change in the
geographic location where you are required to perform services or at which are
principally employed.

 

3.         In the event that the Company terminates your employment for “Cause,”
you shall be entitled to no severance. Termination by the Company shall
constitute a termination for Cause under this Paragraph 3 if such termination is
for one or more of the following reasons:

 

(a) the willful and continuing failure or refusal by you to render services to
the Company in accordance with your obligations to the Company within thirty
(30) days after receipt by you of written notice from the Company of such
failure or refusal by you to render services in accordance with your obligations
to the Company;

 

 

 

 

 

(b) gross negligence, dishonesty, breach of fiduciary duty or material breach of
the terms of any other agreements executed in connection herewith;

 

(c) the commission by you of an act of fraud, embezzlement or substantial
disregard of the rules or policies of the Company;

 

(d) acts which, in the judgment of the Board of Directors, have generated or
could reasonably be expected to generate significant adverse publicity toward
the Company;

 

(e) your conviction for the commission of a felony, or any plea by you of guilty
or nolo contendere, to the charge of a felony; or

 

(f) a material breach by you of the terms of the Proprietary Information,
Inventions and Non-Competition Agreement executed by you.

 

4.         In the event that the Company terminates your employment for any
reason other than those stated in Paragraph 3 above or if you terminate your
employment for Good Reason as defined in Paragraph 2, and you sign a
comprehensive release in the form, and of a scope, acceptable to the Company
(the “Release”), the Company will pay you severance payments in equal monthly
installments at your then monthly base salary for six months following your
termination (the “Severance Period”). Such payments shall be made in accordance
with the Company’s customary payroll practices and shall be subject to all
applicable federal and state withholding, payroll and other taxes.

 

For the duration of the Severance Period and for a period of twelve (12) months
thereafter, the Company shall also pay to you a taxable monthly payment (the
“Taxable Payments”) in an amount equal to the Company’s share of your monthly
premium for group medical and dental coverage that is in effect immediately
prior to termination of your employment. For the avoidance of doubt, the Taxable
Payments may be used by you for any purpose, including, but not limited to
continuation of your medical and dental coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”), for which you shall be eligible
immediately following termination of your employment, subject to the terms and
conditions applicable to COBRA coverage.

 

If you breach your post-employment obligations under your Proprietary
Information Inventions and Non-Competition Agreement, the Company may
immediately cease payment of all severance and/or benefits described in this
Agreement. This cessation of severance and/or benefits shall be in addition to,
and not as an alternative to, any other remedies in law or in equity available
to the Company, including the right to seek specific performance or an
injunction.

 

5.         The terms of this agreement, along with the Offer Letter constitute
the entire understanding relating to your employment and supersede and cancel
all agreements, written or oral, made prior to the date hereof between you and
the Company relating to your employment with the Company; provided, however,
that nothing herein shall be deemed to limit or terminate the provisions of
Proprietary Information, Inventions and Non-Competition Agreement executed by
you or in any manner alter the terms of any Restricted Stock Unit Agreement
entered into between you and the Company.

 

 

 

 

6.         This Agreement, the employment relationship contemplated herein and
any claim arising from such relationship, whether or not arising under this
Agreement, shall be governed by and construed in accordance with the internal
laws of Massachusetts, without giving effect to the principles of choice of law
or conflicts of law of Massachusetts and this Agreement shall be deemed to be
performable in Massachusetts. Any claims or legal actions by one party against
the other arising out of the relationship between the parties contemplated
herein (whether or not arising under this Agreement) shall be commenced or
maintained in any state or federal court located in Massachusetts, and Executive
hereby submits to the jurisdiction and venue of any such court.

 

7.         No waiver by either party of any breach by the other or any provision
hereof shall be deemed to be a waiver of any later or other breach thereof or as
a waiver of any other provision of this Agreement. This Agreement and its terms
may not be waived, changed, discharged or terminated orally or by any course of
dealing between the parties, but only by an instrument in writing signed by the
party against whom any waiver, change, discharge or termination is sought. No
modification or waiver by the Company shall be effective without the consent of
the Board of Directors then in office at the time of such modification or
waiver.

 

8.      You acknowledge that the services to be rendered by you to the Company
are unique and personal in nature. Accordingly, you may not assign any of your
rights or delegate any of your duties or obligations under this Agreement. The
rights and obligations of the Company under this Agreement may be assigned by
the Company and shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the Company.

 

[Remainder of page intentionally left blank.]

 

 

 

 

 

If this letter correctly states the understanding we have reached, please
indicate your acceptance by countersigning the enclosed copy and returning it to
me.

 

 

Very truly yours,

 

DATAWATCH CORPORATION

 

 

 

/s/ Michael A. Morrison

Michael A. Morrison

Chief Executive Officer

 

 

YOU REPRESENT THAT YOU HAVE READ THE FOREGOING AGREEMENT, THAT YOU FULLY
UNDERSTAND THE TERMS AND CONDITIONS OF SUCH AGREEMENT AND THAT YOU ARE
VOLUNTARILY EXECUTING THE SAME.

 

ACCEPTED:

 

 

 

/s/ James Eliason                        April 23, 2013

James Eliason                                   Date

 